Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This office action is in response to amendment file on 1/29/21.
Claim 13 has been cancelled.
Claim 21 are newly added.
Claims 1-12, 14-21 are pending.
 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 3, 8, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,176,863.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are either anticipated by, or would have been obvious over, the reference claims as follows:

Regarding independent claim 1:
PRESENT APPLICATION:

supplying a first CVdd power to a first sub-array of a SRAM array using a first power source, supplying a second CVdd power to a second sub-array of the SRAM array using a second power source, wherein the first power source and the second power source are separate power sources, sensing a first signal from a first Static Random Access Memory (SRAM) cell, wherein the first SRAM cell is in a first row of the first sub-array; sensing a second signal from a second SRAM cell, wherein the second SRAM cell is in a second row of the second sub-array, wherein the first SRAM cell and the second SRAM cell are in a same column of the SRAM array; conducting the first signal to a first input of a multiplexer; and conducting the second signal to a second input of the multiplexer.


sensing a first signal from a first bit-line, wherein the first bit-line is connected to first Static Random Access Memory (SRAM) cells of a first sub-array in an SRAM array;  sensing a second signal from a second bit-line, wherein the second bit-line is connected to second SRAM cells of a second sub-array in the SRAM array;  conducting the first signal to a multiplexer through metal lines that are directly over the second sub-array;  conducting the second signal to the multiplexer;  selecting a signal on one of the first bit-line and the second bit-line using the multiplexer and sending a corresponding one of the first signal and the second signal on the selected one of the first bit-line and the second bit-line to a sensing amplifier, providing power to a same column of the first sub-array and the second sub-array through a first CVDD line and a second CVDD line, respectively, wherein the first CVDD line is disconnected from the second CVDD line; wherein the first CVDD line and the second CVDD 



	U.S. Patent 10,176,863 claim 7 provides most of the limitations of the present application claim 1, but not explicitly provide “wherein the first SRAM cell and the second SRAM cell are in a same column of the SRAM array.
	However, since Patent 10,176,863 claim 7 provides the “providing power to a same column of the first sub-array and the second sub-array through a first CVDD line and a second CVDD line”.  It would have been understood.

	Regarding claim 3, U.S. Patent 10,176,863 claim 7 provides most of the limitations of the present application claim 3. but does not explicitly provide “wherein the first signal is sensed to a first bit-line that is connected to the first input of the multiplexer, and the second signal is sensed to a second bit-line that is connected to the second input of the multiplexer.”
	However, since Patent 10,176,863 claim 7 provides the “conducting the first signal to a multiplexer through metal lines that are directly over the second sub-array;  
conducting the second signal to the multiplexer;  selecting a signal on one of 
the first bit-line and the second bit-line using the multiplexer and sending a 
corresponding one of the first signal and the second signal on the selected one 
of the first bit-line and the second bit-line to a sensing amplifier.” It would have been understood.

	Regarding claim 8, U.S. Patent 10,176,863 claim 7 provides most of the limitations of the present application claim 8. Patent 10,176,863 claim 7 does not explicitly provide “wherein at any time, at most one of the first signal and the second signal is conducted to the multiplexer.”
	Patent 10,176,863 claim 7 provides the “conducting the first signal to a multiplexer through metal lines that are directly over the second sub-array;  conducting the second signal to the multiplexer”. It would have been understood.

Regarding independent claim 16:
PRESENT APPLICATION:

16. A method comprising: providing a Static Random Access Memory (SRAM) array comprising a plurality of columns and a plurality of rows, wherein the plurality of rows comprise a first plurality of rows and a second plurality of rows; supplying a first CVdd power to a first sub-array of the SRAM array using a first power source, supplying a second CVdd power to a second sub-array of the SRAM array using a second power source, wherein the first power source and the second power source are separate power sources, at a first time, sensing a first signal from a first SRAM cell in one of the first plurality of rows; and at a second time, sensing a second signal from a second SRAM cell in one of the second plurality of rows, wherein the first SRAM cell 


15.  A method comprising: sensing a first bit-line signal from a first bit-line connected to a first sub-array of a Static Random Access Memory (SRAM) array;  sensing a second bit-line signal from a second bit-line connected to a second sub-array of the SRAM array;  conducting the first bit-line signal to a metal line that is directly over the second sub-array, wherein the metal line is disconnected from the second sub-array;  conducting the first bit-line signal through the metal line to a multiplexer;  at a first time, amplifying the first bit-line signal using a sensing amplifier;  at a second time, amplifying the second bit-line signal using the sensing amplifier;  and providing power to a same column of the first sub-array and the second 
sub-array through a first CVDD line and a second CVDD line, respectively, 
wherein the first CVDD line is disconnected from the second CVDD line, wherein the first sub-array and the second sub-array are connected to different CVDD power source.


	U.S. Patent 10,176,863 claim 15 provides most of the imitations of the present application claim 16. Patent 10,176,863 claim 15 does not explicitly provide “wherein the first SRAM cell and the second SRAM cell are in a same column of the SRAM array”; “the first power source and the second power source are separate power sources”; and “wherein the first signal and the second signal are carried by a first bit- line and a second bit-line, respectively”. 
	However, since Patent 10,176,863 claim 15 provides the “providing power to a same column of the first sub-array and the second sub-array through a first CVDD line and a second CVDD line, respectively, wherein the first CVDD line is disconnected from the second CVDD line”; “wherein the first sub-array and the second sub-array are connected to different CVDD power source.” and “sensing a first bit-line signal from a first bit-line; sensing a second bit-line signal from a second bit-line”. It would have been understood.

	
Claims 2, 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,176,863 in view of claim 18 of U.S. Patent No. 10,176,863.

	Regarding claim 2, U.S. Patent 10,176,863 claim 7 provides most of the imitations of the present application claim 2. Patent 10,176,863 , except for “driving the first sub-array of the SRAM array using a first word-line driver; and driving the second sub-array of the SRAM array using a second word-line driver, wherein the first word-line driver and the second word-line driver are separate word-line drivers.” 
	Patent 10,176,863 claim 18 provides the “wherein the first sub-array and the second sub-array are connected to a same word-line driver, and the first sub-array and the second sub-array are connected to a first CVDD line and a second CVDD line, respectively, wherein the first CVDD line is disconnected from the second CVDD line”. 
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide driving the first sub-array of the SRAM array using a first word-line driver; and driving the second sub-array of the SRAM array using a second word-line driver, wherein the first word-line driver and the second word-line driver are separate word-line drivers of present application claim 2 for the purpose to reduce the bit-line and improve the access speed of the memory device.

	Regarding claim 21, U.S. Patent 10,176,863 claim 7 provides most of the imitations of the present application claim 21. Patent 10,176,863 , except for “driving the first row of the SRAM array using a first word-line driver; and driving the second 
	Patent 10,176,863 claim 18 provides the “wherein the first sub-array and the second sub-array are connected to a same word-line driver, and the first sub-array and the second sub-array are connected to a first CVDD line and a second CVDD line, respectively, wherein the first CVDD line is disconnected from the second CVDD line”. 
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide driving the first row of the SRAM array using a first word-line driver; and driving the second row of the SRAM array using a second word-line driver, wherein the first word-line driver and the second word-line driver are separate word-line drivers of present application claim 21 for the purpose to reduce the bit-line and improve the access speed of the memory device.

Claims 4-5, 9-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,176,863 in view of claim 3 of U.S. Patent No. 10,176,863.

	Regarding claim 4, U.S. Patent 10,176,863 claim 7 provides most of the imitations of the present application claim 4, but does not provide “wherein the first bit-line and the second bit-line are electrically disconnected from each other.” 
	Patent 10,176,863 claim 3 provides the “conducting the first signal to a multiplexer through metal lines that are directly over the second sub-array;  

	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide the first bit-line and the second bit-line are electrically disconnected from each other of present application claim 4 for the purpose to reduce the bit-line and improve the access speed of the memory device.
	
	Regarding claim 5, U.S. Patent 10,176,863 claim 7 provides most of the imitations of the present application claim 5. Patent 10,176,863 claim 7 does not provide “wherein the first bit-line and the second bit-line are physically separated bit-lines.” 
	Patent 10,176,863 claim 3 provides the “conducting the first signal to a multiplexer through metal lines that are directly over the second sub-array;  
conducting the second signal to the multiplexer and wherein the metal lines are electrically disconnected from the second sub-array”. 
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide the first bit-line and the second bit-line are physically separated bit-lines of present application claim 5 for the purpose to reduce the bit-line and improve the access speed of the memory device.

Regarding independent claim 9:
PRESENT APPLICATION:

a Static Random Access Memory (SRAM) array comprising a first bit-line and a second bit-line in a same column of the SRAM array, wherein the first bit-line is electrically disconnected from the second bit-line; sensing a first bit-line signal to the first bit-line, wherein the first bit-line signal is sensed from a first row of the SRAM array; sensing a second bit-line signal to the second bit-line, wherein the second bit-line signal is sensed from a second row of the SRAM array; supplying different voltages to the first row and the second row through a first CVDD line and a second CVDD line, respectively, wherein the first CVDD lines is disconnected from the second CVDD; conducting the first bit-line signal to an amplifier; and conducting the second bit-line signal to the amplifier.  



sensing a first signal from a first bit-line, wherein the first bit-line is connected to first Static Random Access Memory (SRAM) cells of a first sub-array in an SRAM array;  sensing a second signal from a second bit-line, wherein the second bit-line is connected to second SRAM cells of a second sub-array in the SRAM array;  conducting the first signal to a multiplexer through metal lines that are directly over the second sub-array;  conducting the second signal to the multiplexer;  selecting a signal on one of the first bit-line and the second bit-line using the multiplexer and sending a corresponding one of the first signal and the second signal on the selected one of the first bit-line and the second bit-line to a sensing amplifier, providing power to a same column of the first sub-array and the second sub-array through a first CVDD line and a second CVDD line, respectively, wherein the first CVDD line is disconnected from the second CVDD line; wherein the first CVDD line and the second CVDD line receive power from a 


	U.S. Patent 10,176,863 claim 7 provides most of the limitations of the present application claim 9. Patent 10,176,863 claim 7 does not explicitly provide “a first bit-line and a second bit-line in a same column of the SRAM array”; “wherein the first bit-line is electrically disconnected from the second bit-line”; “conducting the first bit-line signal, the second bit line signal to an amplifier” 
	Patent 10,176,863 claim 3 provides the “conducting the first signal to a multiplexer through metal lines that are directly over the second sub-array”; “wherein the metal lines are electrically disconnected from the second sub-array”. 
It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention at any time to provide the metal lines are electrically disconnected from the second sub-array”; and “selected one of the first bit-line and the second bit-line to a sensing amplifier of present application claim 9 for the purpose to reduce the bit-line and improve the access speed of the memory device.

	Regarding claim 10, U.S. Patent 10,176,863 claim 7 provides most of the imitations of the present application claim 10. Patent 10,176,863 claim 7 does not provide “wherein the first bit-line and the second bit-line are physically separated bit-lines.” 
	Patent 10,176,863 claim 3 provides the “conducting the first signal to a multiplexer through metal lines that are directly over the second sub-array;  

	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide the first bit-line and the second bit-line are physically separated bit-lines of present application claim 10 for the purpose to reduce the bit-line and improve the access speed of the memory device.

	Regarding claim 11, U.S. Patent 10,176,863 claim 7 provides most of the imitations of the present application claim 11. Patent 10,176,863 claim 7 does not explicitly provide “wherein the first bit-line signal is on the first bit-line, the first bit-line signal is electrically decoupled from the second bit-line”. 
	Patent 10,176,863 claim 3 provides the “conducting the first signal to a multiplexer through metal lines that are directly over the second sub-array; and wherein the metal lines are electrically disconnected from the second sub-array”. 
It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide the first bit-line signal is on the first bit-line, the first bit-line signal is electrically decoupled from the second bit-line of present application claim 11 for the purpose to reduce the bit-line and improve the access speed of the memory device.
	
Claim 12 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,176,863 in view of claim 9 of U.S. Patent No. 10,176,863.
	Regarding claim 12, U.S. Patent 10,176,863 claim 7 provides most of the imitations of the present application claim 12. Patent 10,176,863 claim 7 does not explicitly provide “at a first time, outputting the first bit-line signal to an output of a multiplexer, wherein the amplifier is connected to an output of the multiplexer; and at a second time, outputting the second bit-line signal to the output of the multiplexer”. 
	Patent 10,176,863 claim 9 provides the “wherein the first signal is sent to the sensing amplifier at a first time, and the method further comprises, at a second time, sending the second signal to the sensing amplifier”.
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide at a first time, outputting the first bit-line signal to an output of a multiplexer, wherein the amplifier is connected to an output of the multiplexer; and at a second time, outputting the second bit-line signal to the output of the multiplexer of present application claim 12 for the purpose to reduce the bit-line and improve the access speed of the memory device.
	
Claims 14-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,176,863 in view of claim 8 of U.S. Patent No. 10,176,863.

Regarding claim 14, U.S. Patent 10,176,863 claim 7 provides most of the imitations of the present application claim 14. Patent 10,176,863 claim 7 does not explicitly provide “when the first bit- line signal is sensed, providing a first voltage to the 
	Patent 10,176,863 claim 8 provides the “providing power to a same column of the first sub-array and the second sub-array through a first CVDD line and a second CVDD line, respectively, wherein the first CVDD line is disconnected from the second CVDD line; when the first signal is output to the sensing amplifier: providing a full power to the first CVDD line;  and providing a partial power lower than the full power to the second CVDD line”.
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide when the first bit- line signal is sensed, providing a first voltage to the first CVDD line, and providing a second voltage lower than the first voltage to the second CVDD line of present application claim 14 for the purpose to reduce the bit-line and improve the access speed of the memory device.

Regarding claim 15, U.S. Patent 10,176,863 claim 7 provides most of the imitations of the present application claim 14. Patent 10,176,863 claim 7 does not explicitly provide “when the second bit-line signal is sensed, providing the first voltage to the second CVDD line, and providing the second voltage to the first CVDD line”. 
	Patent 10,176,863 claim 8 provides the “providing power to a same column of the first sub-array and the second sub-array through a first CVDD line and a second CVDD line, respectively, wherein the first CVDD line is disconnected from the second CVDD line; when the first signal is output to the sensing amplifier: providing a full power to the 
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide when the second bit-line signal is sensed, providing the first voltage to the second CVDD line, and providing the second voltage to the first CVDD line of present application claim 15 for the purpose to reduce the bit-line and improve the access speed of the memory device.

Claims 6-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,176,863 in view of claim 2 of U.S. Patent No. 10,176,863.
	
	Regarding claim 6, U.S. Patent 10,176,863 claim 7 provides most of the limitations of the present application claim 6. Patent 10,176,863 claim 8 does not provide “in response to the sensing the first signal, forwarding the first signal on the first input to an output of the multiplexer; and in response to the sensing the second signal, forwarding the second signal on the second input to the output of the multiplexer.”
	Patent 10,176,863 claim 2 provides the “sending a corresponding signal on the selected one of the first input and the second input to an output of the multiplexer, wherein the first signal and the second signal are sent to the output of the multiplexer at different time.” 


	Regarding claim 7, U.S. Patent 10,176,863 claim 7 provides most of the limitations of the present application claim 7. Patent 10,176,863 claim 7 does not provide “amplifying the first signal using an amplifier; and amplifying the second signal using the amplifier.”
	Patent 10,176,863 claim 2 provides “sending a corresponding one of the first signal and the second signal on the selected one of the first bit-line and the second bit-line to a sensing amplifier and wherein at any time, at most one of the first signal and the second signal is output to the sensing amplifier.”
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to amplifying the first signal using an amplifier; and amplifying the second signal using the amplifier of present application claim 7 for the purpose to reduce the bit-line and improve the access speed of the memory device.
	 
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,176,863 in view of claim 13 of U.S. Patent No. 10,176,863.

	Regarding claim 17, U.S. Patent 10,176,863 claim 15 provides most of the imitations of the present application claim 17. Patent 10,176,863 claim 15 does not explicitly provide “wherein the first CVDD power and the second CVDD power have different CVDD voltage”. 
	However, since Patent 10,176,863 claim 13 provides the “at the first time when the first bit-line signal is output to the sensing amplifier, providing a full power to the first CVDD line, and providing a partial power lower than the full power to the second CVDD line”.
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to the first CVDD power and the second CVDD power have different CVDD voltage of present application claim 17 for the purpose to reduce the bit-line and improve the access speed of the memory device.

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,176,863 in view of claim 19 of U.S. Patent No. 10,176,863.

	Regarding claim 18, U.S. Patent 10,176,863 claim 15 provides most of the imitations of the present application claim 18. Patent 10,176,863 claim 15 does not explicitly provide “at the first time, conducting the first signal to a first input of a multiplexer; and at the second time, conducting the second signal to a second input of the multiplexer, wherein the multiplexer is configured to selectively connect one of the first input and the second input to a same output”. 

line that runs directly over the second sub-array;  feeding the second signal to a second input of the multiplexer;  and selecting a signal on one of the first input and the second input using the multiplexer and sending a corresponding signal on the selected one of the first input and the second input to an output of the multiplexer; wherein the first signal and the second signal are fed to the multiplexer at different time”.
	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide at the first time, conducting the first signal to a first input of a multiplexer; and at the second time, conducting the second signal to a second input of the multiplexer, wherein the multiplexer is configured to selectively connect one of the first input and the second input to a same output of present application claim 18 for the purpose to reduce the bit-line and improve the access speed of the memory device.

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,176,863 in view of claim 14 of U.S. Patent No. 10,176,863.

	Regarding claim 19, U.S. Patent 10,176,863 claim 15 provides most of the imitations of the present application claim 19. Patent 10,176,863 claim 15 does not explicitly provide “at the first time, conducting the first signal to an amplifier; and at the second time, conducting the second signal to the amplifier”. 

	It would have been obvious to one having ordinary skill in the art before the effective filling data of the claimed invention to provide at the first time, conducting the first signal to an amplifier; and at the second time, conducting the second signal to the amplifier of present application claim 19 for the purpose to reduce the bit-line and improve the access speed of the memory device.

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,176,863 in view of claim 12of U.S. Patent No. 10,176,863.

	Regarding claim 20, U.S. Patent 10,176,863 claim 15 provides most of the imitations of the present application claim 20. Patent 10,176,863 claim 15 does not explicitly provide “wherein the first bit-line is disconnected from all of the second plurality of rows, and the second bit-line is disconnected from all of the first plurality of rows”. 
	However, since Patent 10,176,863 claim 12 provides the “providing power to a same column of the first sub-array and the second sub-array through a first CVDD line and a second CVDD line, respectively, wherein the first CVDD line is disconnected from the second CVDD line”. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Nii (20110216615) disclose semiconductor memory device highly integrated in direction of column.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00 – 2:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/David Lam/
Primary Examiner, Art Unit 2825			
								

March 12, 2021